Citation Nr: 0621954	
Decision Date: 07/24/06    Archive Date: 08/10/06

DOCKET NO.  99-15 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Powers, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1963 until April 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee which denied the application to re-open 
the claim for service connection for PTSD.  In December 2004, 
the Board remanded the issue, and subsequently, the RO re-
opened then denied the claim.    


FINDING OF FACT

The veteran's claims of combat exposure are corroborated by 
credible supporting evidence; PTSD has been diagnosed. 


CONCLUSION OF LAW

PTSD was incurred in active military service.  38 U.S.C.A. §§ 
1110, 1131, 5107 (West 2002 &  Supp. 2005); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304 (2005). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

The veteran asserts that his PTSD is due to his service in 
Vietnam.  Specifically, the veteran states that while serving 
as a translator in Vietnam, he participated in combat, 
interrogated and killed Vietnamese prisoners, including women 
and children.  He also states that his leg was cut by a 
prisoner and that he was hit in the jaw by a prisoner's rifle 
butt.


A.  Legal Criteria  

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. §§ 1110, 1131, 38 C.F.R. § 3.303.   

That an injury occurred in service alone is not enough.  
There must be a disability resulting from that injury.  If 
there is no showing of a resulting condition during service, 
then a showing of continuity of symptomatology after  service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).   

As to entitlement to service connection for PTSD, governing 
criteria specifically requires (i) medical evidence 
diagnosing PTSD in accordance with 38 C.F.R. § 4.125(a), (ii) 
credible supporting evidence that the claimed in-service 
stressor occurred, and (iii) medical evidence establishing a 
link between current symptoms and an in-service stressor.  38 
C.F.R. § 3.304(f).  The provisions of 38 C.F.R. § 4.125(a) in 
turn require that a diagnosis of a mental disorder conform to 
the American Psychiatric Association's DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS, 4th Edition (1994) 
(DSM IV). 

A stressor involves exposure to a traumatic event in which 
the person experienced, witnessed, or was confronted with an 
event or events that involved actual or threatened death or 
serious injury or a threat to the physical integrity of self 
or others and the person's response involved intense fear, 
helplessness, or horror.  Cohen v. Brown, 10 Vet. App. 128 
(1997). 

The sufficiency of a stressor is a medical determination.  
Id.  Nevertheless, the occurrence of a stressor is an 
adjudicatory determination.  "Credible supporting evidence" 
is necessary to verify noncombat stressors and be obtained 
from service records or other sources.  The United States 
Court of Appeals for Veterans Claims (Court) has held that 
the regulatory requirement for "credible supporting 
evidence"  means that "the appellant's testimony, by 
itself, cannot, as a matter of law, establish the occurrence 
of a noncombat stressor."  Dizoglio v. Brown, 9 Vet. App. 
163, 166 (1996). 

If it is determined that a veteran did not engage in combat 
with the enemy, or the claimed stressor is not related to 
combat, then his lay testimony alone will not be enough to 
establish the occurrence of the alleged stressor.  In such 
cases, the record must contain service records or other 
corroborative evidence which substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressors.  See Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993). 

B.  Analysis  

The evidence of record establishes that the veteran does 
suffer from PTSD.  Therefore, the first element for 
entitlement to service connection is satisfied, and the 
remainder of the analysis will focus on the second and third 
elements. 

The second element requires credible evidence of the 
occurrence of an in-service stressor.  The veteran's DD-214 
shows that he was a translator.  The record does not show 
combat related awards or reflect any participation in combat.  
Thus, the veteran's bare assertions of service stressors are 
not sufficient to establish that they occurred.  Accordingly, 
the claimed stressors must be verified by official service 
records or other credible supporting evidence.  38 C.F.R. § 
3.304(f); Fossie v. West, 12 Vet. App. 1 (1998).   

The RO attempted to verify the veteran's in-service stressors 
with the United States Armed Services Center for Research of 
Unit Records (USASCRUR).  In January 1998, the USASCRUR 
responded that they were unable to verify that the veteran 
participated in the interrogation of Vietnamese prisoners, 
witnessed the torture of those prisoners, or verify his 
assignment to the Army of the Republic of Vietnam military 
units.  Although the USASCRUR was unable to verify the 
claimed stressor, they directed the RO to the United States 
Army Intelligence and Security Command (USAINSCOM) in Ft. 
Belvoir, Virginia.

Following the Board's Remand, the RO did contact USAINSCOM.  
In December 2004, USAINSCOM responded to the request and 
verified that the veteran served in the 175th RR Company and 
the 3rd RRU which was based at Tan Son Nhut airbase near 
Saigon.  Their response also noted the following: one 
causality, killed by a mortar attack, from the veteran's 
unit; eighteen wounded during October 1964 until April 1967 
from the 3rd RRU; and one wounded from the 509th Radio 
Research Group.  USAINSCOM noted that the historical reports 
requested were classified and could not be released but 
stated that those reports were only operational in nature and 
did not contain specific information on individual persons.  
However, USAINSCOM did provide an excerpt from the historical 
reports of the 3rd RRU which listed an explosion in a snack 
bar, restaurant, and hotel and noted an aircraft crash.  
USAINSCOM also stated they would check historical reports for 
incidents if the veteran could provide specific details such 
as time, date, and place.  In March 2006, the veteran stated 
that he had no other evidence or information to submit for 
this claim.  While this evidence is far from overwhelming, it 
does create a reasonable doubt in the Board's mind as to the 
nature of the veteran's activities in Vietnam and his 
exposure to combat.  Certainly, the fact that a unit 
sustained eighteen casualties would support a finding of 
combat exposure.  Accordingly, the Board finds that there is 
credible corroborating evidence that the veteran was exposed 
to a verifiable in-service stressor.

Therefore, service connection for PTSD is granted on the 
basis of resolution of reasonable doubt in the veteran's 
favor.  38 C.F.R. § 3.102.   

II.  Duties to Notify and Assist

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability;  
evidence of a nexus between service and the disability; the 
degree of disability; and the effective date of any 
disability benefits.  The veteran must also be notified to  
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.  Finally, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
includes obtaining all relevant evidence adequately 
identified in the record, and in some cases, affording VA 
examinations.  38  U.S.C.A. § 5103.  

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The service medical 
records are available, and there is no pertinent evidence 
which is not currently part of the claim's file.  Hence, VA 
has fulfilled its duty to assist the appellant in the 
development of his claim. 


ORDER

Entitlement to service connection for post-traumatic stress 
disorder (PTSD) is granted.  (Prior to assigning a disability 
evaluation and effective date for the award, the RO should 
provide appropriate notice as required by the Court in the 
recent case of Dingess v. Nicholson, 19 Vet. App. 473 (2006).



____________________________________________
C.W. Symanski
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


